DETAILED ACTION
This action is in response to the submission filed on 11/6/2020.  Claims 1-22 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 22 recites a “One or more computer storage media” which appears to cover both transitory and non-transitory embodiments. While Applicant’s specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term.

The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim is not statutory under 35 U.S.C. § 101. See In re Nuijten, 84 USPQ2d 1496 (Fed. Cir. 2007) (“[a] signal with embedded supplemental data” require some carrier of information, since “signal” implies conveyance of information, which in turn requires physical carrier, such as electromagnetic wave, on which information is embedded; however, claims do not specify what carrier element is to be used, since limitations address signal's informational content alone, and therefore any tangible means of information carriage, such as electrical signals, modulated electronic waves, or pulses in fiber optic cable, will suffice for all claims at issue.) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p.2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggest the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

According to the current guidance, a proper medium that qualifies as a patent eligible process under 35 USC 101 must be non- transitory storage medium that is also a recording medium and should not include propagation media. Because the instant claims include medium that could involve propagation media, the claims are being held as non-statutory under 35 USC 101.
Paragraph [0085] of the printed publication recites “The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them. Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.” It is recommended that the claim be amended to recite “One or more non-transitory computer storage media”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the respective outputs generated by” the predictive models which lacks antecedent support. For the purposes of examination the claim is interpreted to mean the predictions/forecasts of the models.  Appropriate correction is required.
Claim 15, lines 5-6 recites “accepting outputs” and “rejecting outputs”. However it is unclear if these are referring to the previous “respective outputs” of claim 14 or of the disambiguation rules. For the purposes of examination the term is interpreted to mean the resulting predictions/forecasts of the models.  Appropriate correction is required.
Claim 18 recites “the automatically generated topology” which lacks antecedent support. For the purposes of examination the claim is interpreted to mean the generated representation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 12, 14-16, 18-19, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0371308 (“Ghosh”) in view of  “A Matlab GUI for the Generation of Distribution Grid Models” (“Schweitzer”). 
Regarding claims 1, 19, and 22, Ghosh teaches:
obtaining two or more datasets comprising data indicating a presence of or operation of assets of the electric power grid in a geographical region that has the electric power grid (Ghosh: Abstract, “Multiple streams of electricity usage data are received, each from an electrical meter providing periodic updates to electrical usage for devices connected to the electrical meter. Weather information is received corresponding to locations where the electrical meters are”; Fig. 1A, para [0027], “The electrical power distribution system 195 includes an electrical grid 197 connected to N customer premises 190, each of which has a corresponding smart meter 110, and also to M electrical power generators 193. The customer premises 190 are connected via a portion of the electrical grid 197 to a grid controller 185. The grid controller 185 also is connected via a portion of the electrical grid 197 to one or more electric power generators 193-1 through 193-M. The grid controller 185 in this example contains the streams platform 130”; para [0024], “streams data such as that from hundreds, thousands, or hundreds of thousands of smart meters and for combining with other relevant real-time data (e.g., weather). Additionally, usage forecasts can be generated for a multiplicity of aggregate sets (e.g., house, neighborhood, town, city, and/or state) as desired.”), each dataset including data of a particular kind (Ghosh: para [0029], “Each residential smart meter 110 produces a corresponding usage data stream 1 of the usage data streams 1-1 through 1-N (see FIG. 1B). The data streams 1-1 through 1-N are communicated via corresponding links 112-1 through 112-N to the streams platform 130 (see FIG. 1A)”, para [0030], “There is a weather station data device (or devices) 120 that produces weather data streams 2 and 3 (see FIG. 1B). The data streams 1 and 3 are communicated by the weather station data device 120 to the streams platform 130 via the link 103 (see FIG. 1A)…”; the data streams each contain data of a particular kind; Figure 3, 310, 320; Fig. 6, 610);

identifying one or more respective predictive models for each dataset, each predictive model being configured to process the respective kind of data of the respective dataset to generate a corresponding output  that specifies a respective partial predictive model of the electric power grid (Ghosh: para [0081], “In block 630, the streams platform 130 builds micro-choice models at customer-device level for time-of-day device-level predictions. A micro-choice model represents a forecasting model calibrated at the household-appliance level. These predictions can be aggregated (e.g., by device-type, for hierarchical time-of-day device usage prediction models). That is, there could be multiple micro-choice models, e.g., for a refrigerator, a freezer, a pool pump, an air conditioning unit, a heat pump, and the like, and the predictions from these can be aggregated. This aggregation occurs in block 640. This aggregation may be by appliance-type (e.g., heat pumps may be aggregated into one appliance-type). In particular, these predictions may be aggregated in order to create household-level forecasts”; Fig. 6); 

generating a respective partial predictive model of the electric power grid from each of the predictive models that have been identified for the two or more datasets (Ghosh: para [0081], “In block 630, the streams platform 130 builds micro-choice models at customer-device level for time-of-day device-level predictions. A micro-choice model represents a forecasting model calibrated at the household-appliance level. These predictions can be aggregated (e.g., by device-type, for hierarchical time-of-day device usage prediction models). That is, there could be multiple micro-choice models, e.g., for a refrigerator, a freezer, a pool pump, an air conditioning unit, a heat pump, and the like, and the predictions from these …”; Fig. 6; each micro-choice model at the household level is a partial predictive model); and 

aggregating, in accordance with a set of aggregation rules, the respective partial predictive models to generate a final model of the electric power grid (Ghosh: para [0081], “In block 630, the streams platform 130 builds micro-choice models at customer-device level for time-of-day device-level predictions. A micro-choice model represents a forecasting model calibrated at the household-appliance level. These predictions can be aggregated (e.g., by device-type, for hierarchical time-of-day device usage prediction models). That is, there could be multiple micro-choice models, e.g., for a refrigerator, a freezer, a pool pump, an air conditioning unit, a heat pump, and the like, and the predictions from these can be aggregated. This aggregation occurs in block 640. This aggregation may be by appliance-type (e.g., heat pumps may be aggregated into one appliance-type). In particular, these predictions may be aggregated in order to create household-level forecasts. In simple terms, aggregation is just summation”; Figure 4B 485, “Aggregate forecasts for reporting”; para [0024], “A streams-based approach provides the platform for aggregating streams data such as that from hundreds, thousands, or hundreds of thousands of smart meters and for combining with other relevant real-time data (e.g., weather). Additionally, usage forecasts can be generated for a multiplicity of aggregate sets (e.g., house, neighborhood, town, city, and/or state) as desired”; Fig. 6).

Ghosh teaches generating partial predictive models and aggregating the predictive models to create a final aggregate model. Ghosh does not teach representations of the partial and aggregated predicted models but Schweitzer does teach:
output that specifies a respective partial representation of the electric power grid (Schweitzer: page 82, “Zooming, panning, and data cursor functionality is provided for
easier exploration of the generated data”; zooming into the grid would depict a partial representation of the grid);

aggregating, in accordance with a set of aggregation rules, the respective partial 
representations to generate a final representation of the electric power grid (Schweitzer: Fig. 2, “Distribution Grid Generator”; page 80, “The GUI produces a complete distribution grid”). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh (directed  generating partial predictive models and aggregating the predictive models to create a final aggregate model) with Schweitzer (directed to partial and aggregate representations) and arrived at generating partial and aggregate representation from the predicted models. One of ordinary skill in the art would have been motivated to make such a combination for “statistically correct distribution grid models. Such models are crucial to new applications development, such as monitoring or control; however, data on distribution grids is often inaccessible or insufficient. The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features” (Schweitzer: Abstract).

Regarding claim 5, Ghosh does not teach but Schweitzer does teach:
The method of claim 1, further comprising: providing the generated representation of the electric power grid for display on a user device (Schweitzer: Fig. 2, “Distribution Grid Generator”; page 80, “The GUI produces a complete distribution grid”).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh (directed  generating partial predictive models and aggregating the predictive models to create a final aggregate model) with Schweitzer (directed to partial and aggregate representations) and arrived at generating partial and aggregate representation from the predicted models. One of ordinary skill in the art would have been motivated to make such a combination for “statistically correct distribution grid models. Such models are crucial to new applications development, such as monitoring or control; however, data on distribution grids is often inaccessible or insufficient. The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features” (Schweitzer: Abstract).

Regarding claim 6, Ghosh does not teach but Schweitzer does teach:
The method of claim 1, wherein generating the corresponding output that specifies the partial representation of the electric power grid comprises generating data that identifies respective geographic locations (Schweitzer: Figure 2, “Rural/Urban Factor” ) and categories of the assets of the electric power grid in the geographical region (Schweitzer: “MV Inputs”, “MV”, “LV”, “MV Electrical Quantities”, “Uniform”, “Cluster”, Introduction, “the user should be able to steer the topologies towards various different types of distribution grids, such as ringed vs. radial”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh (directed  generating partial predictive models and aggregating the predictive models to create a final aggregate model) with Schweitzer (directed to partial and aggregate representations) and arrived at generating partial and aggregate representation from the predicted models. One of ordinary skill in the art would have been motivated to make such a combination for “statistically correct distribution grid models. Such models are crucial to new applications development, such as monitoring or control; however, data on distribution grids is often inaccessible or insufficient. The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features” (Schweitzer: Abstract).

Regarding claim 7, Ghosh does not teach but Schweitzer does teach:
The method of claim 1, wherein generating the corresponding output that specifies the partial representation of the electric power grid comprises generating data that identifies respective physical characteristics of the assets of the electric power grid in the geographical region (Schweitzer: page 82, “Combining the generated topology with the electrical characteristics
and assuming a π-line model, a system admittance matrix is generated ,”3.4 Multigrid Generation”, “There are two main benefits of grid topology generation. On the one hand, topological characteristics can be varied over a range to observe the results on different network functions”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh (directed  generating partial predictive models and aggregating the predictive models to create a final aggregate model) with Schweitzer (directed to partial and aggregate representations) and arrived at generating partial and aggregate representation from the predicted models. One of ordinary skill in the art would have been motivated to make such a combination for “statistically correct distribution grid models. Such models are crucial to new applications development, such as monitoring or control; however, data on distribution grids is often inaccessible or insufficient. The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features” (Schweitzer: Abstract).

Regarding claim 8, Ghosh does not teach but Schweitzer does teach:
The method of claim 1, wherein generating the corresponding output that specifies the partial representation of the electric power grid comprises generating data that identifies respective connections between respective assets of the electric power grid (Schweitzer: Fig. 2, section 3.5, “Structure with fields A and C containing the adjacency matrices and coordinates of all the LV grids. Additionally, field T contains the total number of connections per LV grid, field F the number of connections per feeder per grid, and field B a Boolean value indicating whether or not each feeder branches”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh (directed  generating partial predictive models and aggregating the predictive models to create a final aggregate model) with Schweitzer (directed to partial and aggregate representations) and arrived at generating partial and aggregate representation from the predicted models. One of ordinary skill in the art would have been motivated to make such a combination for “statistically correct distribution grid models. Such models are crucial to new applications development, such as monitoring or control; however, data on distribution grids is often inaccessible or insufficient. The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features” (Schweitzer: Abstract).

Regarding claim 10, Ghosh and Schweitzer teach:
The method of claim 1, wherein the one or more categories of sensor data comprise distribution line sensor data, smart meter readings (Ghosh: Fig. 1A, “Smart meter 110-N,”), equipment submeter readings, consumer device readings, including readings from sensors for home accessories and mobile devices, standalone sensor data, including readings from sensors in wall plugs or breakers, or ground-based field sensor data.

Regarding claim 12, Ghosh and Schweitzer teach:
The method of claim 1, wherein the one or more categories of utility data comprise data specifying utility-recorded asset locations (Ghosh: para [0011], “multiple streams of electricity usage data, each of the multiple streams from an electrical meter providing periodic updates to electrical usage for devices connected to the electrical meter”; para [0005], “smart meters are being installed in many locations. These smart meters can provide residential electricity usage data that is collected in, e.g., 5-15 minute intervals”; para [0029], “The usage data streams 1 comprise electrical usage information for the residence to which the residential smart meter 110 is connected. In this case, each smart meter 110 is located at a customer premises 190. It is noted that the smart meters 110 herein are primarily referred to as “residential” smart meters and the customer premises 190 are referred to as residences. However, the smart meters 110 may also be connected to small or large commercial buildings or any other structure that uses electricity and the customer premises 190 may therefore be commercial.”; electricity is a utility), data collected through supervisory control and data acquisition (SCADA) system, or data specifying input from line crews.


Regarding claim 14, Ghosh and Schweitzer teach:
The method of claim 1, wherein the set of aggregation rules comprises one or more disambiguation rules, and wherein aggregating the respective outputs generated by the predictive models comprises disambiguating the respective outputs in accordance with the one or more disambiguation rules (Ghosh: Fig. 6, “Aggregate these predictions” 640, “Compute device-type based price sensitivity to create (e.g., optimize) a personalized energy usage plan for each residence” 650; para [0080-0081], “In block 650, the streams platform 130 computes device-type based price sensitivity to create (e.g., optimize) a personalized energy usage plan for each residence. In block 660, the streams platform 130 sends real-time control signals to HAN-connected (e.g., smart) devices 520, e.g., based on the personalized energy usage plan for this premises. For instance, the control signals may request the HAN-connected device or devices 520 minimize (if possible) high energy usage at certain times of the day based on the personalized energy usage plan for this premises…For instance, a refrigerator can reduce energy use on demand, e.g., by delaying defrost cycles to inexpensive rate periods. A dishwasher could delay operation until time periods when utility costs are lower or use a less-energy intensive cycle during times of high energy costs. A range with dual cavities could use (or suggest the use of) the smaller cavity during periods of high energy cost. A hybrid water heater can switch to heat-pump mode and/or modify temperature settings during periods of high rates. Thermostats can decrease temperature in winter or increase temperature in summer during periods of high rates. Washing machines and dryers could delay their start until a period of lower rates or select more energy-efficient cycles in a period of higher rates. The loads 520-5 could delay usage until periods of lower rates, e.g., a pool pump could delay running until a period of lower rate or reduce its speed during a period of a higher rate”; the micro-choice models/prediction at step 630 are aggregated, the appliances are then disambiguated/isolated to create a personalized approach to save costs and energy usage).

Regarding claim 15, Ghosh and Schweitzer teach:
The method of claim 14, wherein the one or more disambiguation rules comprise one or more of: removing a particular output of one predictive model based on outputs generated by other predictive models that agree with one another and that outnumber the particular output, accepting outputs in accordance with associated confidence scores (para [0066] of the publication states that “Some or all of the outputs are associated with respective confidence scores. Each confidence score can represent a measure of quality, confidence, credibility, or any other suitable metric of the partial representation”; Ghosh: para [0081], “aggregation is just summation. However, the summation is of random variables and should be done in a statistically accurate manner”; para [0047], “The forecast quality monitor F function keeps a window of n-days of forecasts at hand and compares them against measured load data from data stream 5 to produce a report (in data stream 8) of forecast accuracy per interval within the n-days horizon”; para [0070], “The forecasts may be received by analysts, e.g., on a daily basis and if the quality of the forecast is deemed poor, then both the calibration algorithm and the F and G matrices are readjusted appropriately. This should lead to better forecasts and in turn lead to better load management”), or rejecting outputs that violate one or more assets placement rules (para [0066] of the publication states that “Some or all of the outputs are associated with respective confidence scores. Each confidence score can represent a measure of quality, confidence, credibility, or any other suitable metric of the partial representation”; Ghosh: para [0070], “The forecasts may be received by analysts, e.g., on a daily basis and if the quality of the forecast is deemed poor, then both the calibration algorithm and the F and G matrices are readjusted appropriately. This should lead to better forecasts and in turn lead to better load management”).

Regarding claim 16, Ghosh does not teach but Schweitzer does teach:
The method of claim 1, further comprising: 

receiving a user input specifying one or more modifications to the final representation  (Schweitzer: Figure 2, “The main inputs for MV grid generation are…”; page 82, “the LV
grids for a total of four user inputs”, “Additional user inputs are per distance impedance and admittance values, separately for MV and LV cables/lines, as well as the MV/LV transformer”); and regenerating the final representation by incorporating the user-specified modifications (Schweitzer: Section 3.4 Multigrid Generation, “There are two main benefits of grid topology generation. On the one hand, topological characteristics can be varied over a range to observe the results on different network functions. On the other hand, multiple networks can 
be generated with statistically similar topologies, that are nonetheless slightly different, to test an application for robustness to minor changes. This second goal is addressed by the Multigrid generation function, where ensembles of grids with identical inputs can be generated”; 3.5 “GUI Outputs”; the GUI interface allows for editing and changing the generated grid).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh (directed  generating partial predictive models and aggregating the predictive models to create a final aggregate model) with Schweitzer (directed to partial and aggregate representations) and arrived at generating partial and aggregate representation from the predicted models. One of ordinary skill in the art would have been motivated to make such a combination for “statistically correct distribution grid models. Such models are crucial to new applications development, such as monitoring or control; however, data on distribution grids is often inaccessible or insufficient. The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features” (Schweitzer: Abstract).

Regarding claim 18, Ghosh does not teach but Schweitzer does teach:
The method of claim 1, further comprising using the automatically generated topology to direct electricity to a first area instead of a second area (Schweitzer: Abstract, “The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features”; 3.3. Network Parametrization, “Similar to [3] and [4], the presented algorithm begins by placing nodes through a random point process inside the unit square, which represents a scaled version of the geographical area spanned by the distribution grid”; the grid depicted in Fig. 2 is directed electricity to some areas but not other areas).



Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh (directed  generating partial predictive models and aggregating the predictive models to create a final aggregate model) with Schweitzer (directed to partial and aggregate representations) and arrived at generating partial and aggregate representation from the predicted models. One of ordinary skill in the art would have been motivated to make such a combination for “statistically correct distribution grid models. Such models are crucial to new applications development, such as monitoring or control; however, data on distribution grids is often inaccessible or insufficient. The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features” (Schweitzer: Abstract).

Claims 2-3, 9, 11, 13, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0371308 (“Ghosh”) in view of “ A Matlab GUI for the Generation of Distribution Grid Models” (“Schweitzer”), further in view of US 2013/0066600 (“Rousselle”). 
Regarding claims 2 and 20, Ghosh and Schweitzer teach:
the fourth dataset comprises utility data taken in the geographical region, the fourth dataset comprising one or more categories of utility data (Ghosh: para [0011], “multiple streams of electricity usage data, each of the multiple streams from an electrical meter providing periodic updates to electrical usage for devices connected to the electrical meter”; electricity is a utility).

Ghosh and Schweitzer do not teach but Rouselle does teach:
obtaining two or more datasets comprises obtaining two or more of a first dataset, a second dataset, a third dataset, or a fourth dataset, wherein: 

the first dataset comprises imagery data taken in the geographical region, the first dataset comprising one or more categories of imagery data, the imagery data in each category including imagery showing assets of the electric power grid in the geographical region (Rousselle: para [0069], “a real time line monitoring device 402 may be a remote monitoring device, such as thermal sensor (e.g. an infrared imaging camera…)”); 

the second dataset comprises sensor data taken in the geographical region, the second dataset comprising one or more categories of sensor data, the sensor data in each category including sensor measurements of assets of the electric power grid in the geographical region (Rousselle: para [0072], “As shown at block 406, computing system 109 may receive the real time transmission line conductor measurements of transmission line 200, such as conductor temperature and conductor current measurements, from at least one real time line monitoring device 402 and the real time transmission line condition measurements from the at least one real time line condition monitoring device 403”; Fig. 4, “monitoring devices”);

the third dataset comprises LIDAR data taken in the geographical region, the third dataset comprising one or more categories of LIDAR data (Rousselle: para [0054], “LiDAR can be used to produce the base line CAD models of power lines. LiDAR data may be collected using a sensor that is mounted to an aerial platform, tripod or a land vehicle. For clearance analysis during different conductor conditions, it may be advantageous to know the temperature at the time the LiDAR data was collected. LiDAR data may be captured simultaneously with or substantially simultaneous to weather and line loading data that allows modeling the conductor temperature or using direct thermal measurements of the conductor at time of LiDAR collection. In some embodiments, direct line temperature measurements at time of LiDAR collection are used during the LiDAR collection process”); and 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh and Schweitzer (directed towards aggregating predictive models) with Rouselle (directed towards various data sets) and arrived at aggregating predictive models with various data sets. One of ordinary skill in the art would have been motivated to make such a combination for “safeguarding and optimizing the utility's transmission and distribution infrastructure” (Rouselle: para [0034]).

Regarding claim 3, Ghosh teaches:
wherein obtaining two or more datasets comprises obtaining the fourth dataset (Ghosh: para [0011], “multiple streams of electricity usage data, each of the multiple streams from an electrical meter providing periodic updates to electrical usage for devices connected to the electrical meter”; electricity is a utility).

Ghosh and Schweitzer do not teach but Rouselle does teach:
wherein obtaining two or more datasets comprises obtaining the first dataset (Rousselle: para [0069], “a real time line monitoring device 402 may be a remote monitoring device, such as thermal sensor (e.g. an infrared imaging camera…)”), the second dataset (Rousselle: para [0072], “As shown at block 406, computing system 109 may receive the real time transmission line conductor measurements of transmission line 200, such as conductor temperature and conductor current measurements, from at least one real time line monitoring device 402 and the real time transmission line condition measurements from the at least one real time line condition monitoring device 403”; Fig. 4, “monitoring devices”), the third dataset (Rousselle: para [0054], “LiDAR can be used to produce the base line CAD models of power lines. LiDAR data may be collected using a sensor that is mounted to an aerial platform, tripod or a land vehicle. For clearance analysis during different conductor conditions, it may be advantageous to know the temperature at the time the LiDAR data was collected. LiDAR data may be captured simultaneously with or substantially simultaneous to weather and line loading data that allows modeling the conductor temperature or using direct thermal measurements of the conductor at time of LiDAR collection. In some embodiments, direct line temperature measurements at time of LiDAR collection are used during the LiDAR collection process”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh and Schweitzer (directed towards aggregating predictive models) with Rouselle (directed towards various data sets) and arrived at aggregating predictive models with various data sets. One of ordinary skill in the art would have been motivated to make such a combination for “safeguarding and optimizing the utility's transmission and distribution infrastructure” (Rouselle: para [0034]).

Regarding claim 9, Ghosh and Schweitzer do not teach but Rouselle does teach:
The method of claim 1, wherein the one or more categories of imagery data comprise satellite imagery, aerial imagery, drone imagery, hyperspectral imagery, infrared imagery (Rousselle: para [0069], “a real time line monitoring device 402 may be a remote monitoring device, such as thermal sensor (e.g. an infrared imaging camera…)” ), or depth map.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh and Schweitzer (directed towards aggregating predictive models) with Rouselle (directed towards various data sets) and arrived at aggregating predictive models with various data sets. One of ordinary skill in the art would have been motivated to make such a combination for “safeguarding and optimizing the utility's transmission and distribution infrastructure” (Rouselle: para [0034]).

Regarding claim 11, Ghosh and Schweitzer do not teach but Rouselle does teach:
The method of claim 1, wherein the one or more categories of LIDAR data comprise data obtained by respective LIDAR sensors on-board one or more moving ground or aerial vehicles (Rousselle: para [0054], “Optionally, LiDAR can be used to produce the base line CAD models of power lines. LiDAR data may be collected using a sensor that is mounted to an aerial platform, tripod or a land vehicle”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh and Schweitzer (directed towards aggregating predictive models) with Rouselle (directed towards various data sets) and arrived at aggregating predictive models with various data sets. One of ordinary skill in the art would have been motivated to make such a combination for “safeguarding and optimizing the utility's transmission and distribution infrastructure” (Rouselle: para [0034]).


Regarding claim 13, Ghosh and Schweitzer do not teach but Rouselle does teach:
The method of claim 1, wherein the one or more categories of sensor data or utility data comprise voltage, current (Rouselle: para [0016], “real time transmission line conductor current measurements from the at least one real time line monitoring device” ), or electromagnetic field intensity measurements.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh and Schweitzer (directed towards aggregating predictive models) with Rouselle (directed towards various sensor data sets) and arrived at aggregating predictive models with various data sets. One of ordinary skill in the art would have been motivated to make such a combination for “safeguarding and optimizing the utility's transmission and distribution infrastructure” (Rouselle: para [0034]).

Regarding claims 17 and 21, Ghosh and Schweitzer do not teach but Rouselle does teach:

The method of claim 1, wherein generating the final representation of the electric power grid comprises: 

determining, based on processing the aerial imagery data using a first predictive model, a topology of the electric power grid; and identifying, based on processing localized data using a second predictive model different from the first predictive model, the assets on the topology (Rousselle: para [0054], “Optionally, LiDAR can be used to produce the base line CAD models of power lines. LiDAR data may be collected using a sensor that is mounted to an aerial platform, tripod or a land vehicle”; para [0018], “generating an individual prediction model for each of the plurality of line segments”; para [0021], “the storing a CAD model includes storing a CAD model having data obtained via LiDAR. In another aspect, the storing a CAD model includes storing a CAD model having data obtained via a field survey. In another aspect, the storing a CAD model includes storing a CAD model having data obtained via thermal sensing”; producing the CAD models of power lines is equated to identifying the assets of the topology).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh and Schweitzer (directed towards aggregating predictive models) with Rouselle (directed towards identifying assets from aerial imagery) and arrived at aggregating predictive models with and identifying assets from aerial imagery. One of ordinary skill in the art would have been motivated to make such a combination for “safeguarding and optimizing the utility's transmission and distribution infrastructure” (Rouselle: para [0034]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0371308 (“Ghosh”) in view of  “A Matlab GUI for the Generation of Distribution Grid Models” (“Schweitzer”), further in view of US 2013/0024043 (“Shaffer”), further in view of US 11,146,103 (“Davies”).
Regarding claim 4, Ghosh does not teach but Schweitzer does teach:
The method of claim 1, wherein: 

generating the representation of the electric power grid comprises generating a representation of feeders within the electric power distribution networks (Schweitzer: 3.5 “GUI Outputs”, “Additionally, field T contains the total number of connections per LV grid, field F the number of connections per feeder per grid, and field B a Boolean value indicating whether or not each feeder branches”; Section 3.2 “LV Algorithm”, “Feeder construction is largely based on analysis of the German LV system in [10] and [11]. Accordingly, each feeder can branch a maximum of three times, and only simple branching is allowed, meaning that all branches originate from a “main” feeder”; Fig. 2, Fig. 5), and

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh (directed  generating partial predictive models and aggregating the predictive models to create a final aggregate model) with Schweitzer (directed to feeder representations) and arrived at generating feeder representations from the predicted models. One of ordinary skill in the art would have been motivated to make such a combination for “statistically correct distribution grid models. Such models are crucial to new applications development, such as monitoring or control; however, data on distribution grids is often inaccessible or insufficient. The proposed GUI enables generation of such grids by focusing on the topologically distinguishing features
of distribution networks. New applications could be more robustly validated, by testing on ensembles of topologically similar grids, or over varying topological features” (Schweitzer: Abstract).
Ghosh and Schweitzer do not teach but Shaffer does teach:
the electric power grid comprises one or more transmission networks and one or more distribution networks (Shaffer: para [0027], “electric power is generally transmitted from generation plants to end consumers (industries, commercial, residential, etc.) via a transmission grid consisting of a network of power stations, transmission circuits, and substations interconnected by power lines. From the transmission grid, power may then be distributed to end consumers via a distribution system. Once at the end consumers, electricity can be used to power any number of devices, such as end-point devices 175”; para [0064], “the disclosure herein may be applicable to both the transmission and distribution portions of the electric power grid”; Fig. 1, );

generating a representation of power lines that connect one or more power generators to one or more substations within the electric power transmission networks (Shaffer: Figures 1, 4, 5A-5C, 6; para [0021], “FIG. 1 illustrates an example distribution (looped) feeder circuit 100 in a power grid. Those skilled in the art will appreciate that the circuit 100 is very simplified, and that much more complex topologies may be present in real-world configurations. For example, power-lines 160 may bring electrical grid power from a distribution substation 120, e.g., via a circuit breaker (XCBR) 112 at each end of a loop, to one or more transformers 170. Within the distribution-level power-lines 160, one or more distribution automation (DA) devices 110”; para [0038], “renewal generation on the distribution feeders crosses 25%-30% threshold (e.g., energy from renewable resources, such as solar, wind, etc.), these parameters may need to be reconfigured dynamically based on the amount of power being sent from the distributed generation site (e.g., from the solar cells, wind farms, etc.) versus the traditional route of power from the substation 120”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh and Schweitzer (directed to generating power grid representations) with Shaffer (directed to transmission and distribution networks,  power lines that connect generators to substations) and arrived at generating power grid representations of transmission and distribution networks, and power lines that connect generators to substations. One of ordinary skill in the art would have been motivated to make such a combination to depict and analyze “complex grid topologies (such as topologies involving multiple renewable/distributed generators)” (Shaffer: para [0040]).

Ghosh, Schweitzer and Shaffer do not teach but Davies does teach:
high voltage power lines (Davies: Fig. 1; col. 18, lines 10-25, “Operating limit violations and/or problems that can be reported include, among others, high voltages, excessive voltage drops, excessive loading, excessive harmonic distortion, high impedance connections, loose connections (e.g., the impedance will vary over time from an expected range of impedance values to a high impedance value), and so on. (82) The number of measured, computed, and correlated values that can be displayed, historically or in real-time, is limited only by configuration of the devices and the systems. FIGS. 12-14 illustrate examples of graphical user interfaces (GUIs) and plots, though many possibilities exist. For instance, in FIG. 12, a GUI 1200 illustrates a real-time dashboard of selected parameters, including line frequency, total RMS voltage”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ghosh, Schweitzer and Shaffer (directed to generating power grid representations) with Davies (directed to high voltage power lines) and arrived at generating power grid representations with high voltage power lines. One of ordinary skill in the art would have been motivated to make such a combination “to maintain a stable and reliable grid” and for “distribution grid monitoring, analysis, and control” (Davies: cols. 1-2). 











Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“An aggregate model of a grid-connected, large-scale, offshore wind farm for power stability investigations—importance of windmill mechanical system”: An aggregate model of a large-scale offshore wind farm, comprising 72 wind turbines of 2 MW rating each, is set up. Representation of the shaft systems of the wind turbines shall be taken into account when a simplified aggregate model of the wind farm is used in voltage stability investigations.
“Use of XML to import SCADA data into EMTP”: This paper describes the environment developed in EMTP-RV, imported data from SCADA to EMTP and studies performed with the full models. Simulation speed, data availability and model reduction issues are addressed in this paper.
“PowerGraf: an educational software package for power systems analysis and design”: a graphical user interface (GUI) and a convenient tool for building one-line diagrams displaying data. The GUI is open and friendly for power systems design, analysis and control, because a picture provides a better illustration of cause and effect relationships.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148